DETAILED ACTION
This action is in response to the amendment filed 8/20/2021.
Claims 2-4, 6-14, and 16-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-10 of amendment, filed 8/20/2021, with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 2-4, 6-14, and 16-21 have been withdrawn. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12, and 15 of U.S. Patent No. 10,048,842, hereinafter ‘842, in view of Karlsson (US/0144298).

Instant Claim 2 is taught by Claim 1 of ‘842 as follows:
Instant Claim 2					Claim 1 of ‘842
A method comprising:
A computer-implemented method comprising: 


displaying, by the user device, the transcription of the utterance on a proximity-sensitive display of the user device, each word of the plurality of 



receiving, at the user device, data indicating a touch received on the proximity-sensitive display, the data comprising a touch location on the proximity-sensitive display;
receiving data indicating a touch received at a second location on the proximity- sensitive display; 

receiving, at a user device, audio data corresponding to an utterance spoken by a user of the user device; 


processing, by the user device, the audio data to generate a transcription of the utterance, the transcription comprising a plurality of words, each word of the plurality of words in the transcription comprising a respective confidence value indicating a likelihood that the corresponding word is correct; 


for each word of the plurality of words in the transcription, determining, by the user device, a respective distance between the word location of the corresponding word and the touch location of the received touch; 

selecting, by the user device, a first word of the plurality of words in the transcription displayed on the proximity-sensitive display based on the respective confidence value of each word of the plurality of words and the respective distance between the word location of each word of the plurality of words and the touch location,

wherein a first distance between a first word location of the selected first word and the touch location being greater than a second distance between a second word location of a corresponding second word and the touch location; 




 determining whether the touch received through the proximity-sensitive display represents a selection of the text based at least on (i) the confidence value that reflects the input-to-text engine's confidence that the text is an accurate representation of the input, (ii) the first location of the text object on the proximity-sensitive display, and (iii) the 



providing an indication of whether the touch received through the proximity- sensitive display represents a selection of the text.

	While claim 1 of ‘842 does not explicitly teach that the input-to-text engine is that of receiving audio data, claim 4 of ‘842 teaches this feature, and is dependent upon claim 1.
	While claim 1 of ‘842 suggests the use of distance through a first and second location, the claims of ‘842 do not explicitly teach of a distance between the selected word and the touch location being greater than that of a distance between another word and the touch location.  In a similar field of endeavor, Karlsson teaches of disambiguating touch location and a user’s intended target (see abstract).  Karlsson further teaches in paragraph [0055] that multiple parameters may be utilized in determining a user’s intended target, including “specific locations of each target with respect to the initial content selection” and several other example characteristics.  Karlsson then teaches in paragraph [0056], that the disambiguation engine may utilize the plurality of parameters to calculate relative values for each possible target.  Therefore, Karlsson at least suggests that upon multiple parameters being taken into 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the word selection method of ‘842 with the parameter calculations of Karlsson.  One of ordinary skill would have been motivated to have made such modification because as Karlsson teaches in paragraphs [0002] and [0003], such multi-parameter calculations would provide more accurate determinations of a user’s intent when utilizing touch screens and avoiding “miss-hits”.

Instant claim 12 is taught by claims 12 and 15 of ‘842 similarly to that of instant claim 1, and is rejected using identical logic.

Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-10 of U.S. Patent No. 10,545,647, hereinafter ‘647.

Instant Claim 2 is taught by Claim 1 of ‘647 as follows:
A method comprising:
A computer-implemented method performed using a system that processes selections of items, the method comprising:
displaying, by the user device, the transcription of the utterance on a 

receiving, at the user device, data indicating a touch received on the proximity-sensitive display, the data comprising a touch location on the proximity-sensitive display;
receiving data for a user input that includes image data and that was received at a second location on the display;

generating an object tag for the item of information based on objects depicted in the image data,
receiving, at a user device, audio data corresponding to an utterance spoken by a user of the user device;

processing, by the user device, the audio data to generate a transcription of the utterance, the transcription comprising a plurality of words, each word of the plurality of words in the transcription comprising a respective confidence value 


for each word of the plurality of words in the transcription, determining, by the user device, a respective distance between the word location of the corresponding word and the touch location of the received touch; 

selecting, by the user device, a first word of the plurality of words in the transcription displayed on the proximity-sensitive display based on the respective confidence value of each word of the plurality of words and the respective distance between the word location of each word of the plurality of words and the touch location, wherein a first distance between a first word location of the selected first word and the touch location being greater than a second distance between a second word location of a corresponding second word and the touch location; 

and augmenting, by the user device, the selected first word of the plurality of words in the transcription displayed on the proximity-sensitive display.

and providing an indication of whether the user input represents selection of the item of information.


While claim 1 of ‘647 does not explicitly teach that the input is that of receiving audio data and performing a transcription, claims 2 and 3 of ‘647 teaches this feature, and is dependent upon claim 

While claim 1 of ‘647 suggests the use of distance through a first and second location, the claims of ‘647 do not explicitly teach of a distance between the selected word and the touch location being greater than that of a distance between another word and the touch location.  In a similar field of endeavor, Karlsson teaches of disambiguating touch location and a user’s intended target (see abstract).  Karlsson further teaches in paragraph [0055] that multiple parameters may be utilized in determining a user’s intended target, including “specific locations of each target with respect to the initial content selection” and several other example characteristics.  Karlsson then teaches in paragraph [0056], that the disambiguation engine may utilize the plurality of parameters to calculate relative values for each possible target.  Therefore, Karlsson at least suggests that upon multiple parameters being taken into consideration to determine a 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the word selection method of ‘647 with the parameter calculations of Karlsson.  One of ordinary skill would have been motivated to have made such modification because as Karlsson teaches in paragraphs [0002] and [0003], such multi-parameter calculations would provide more accurate determinations of a user’s intent when utilizing touch screens and avoiding “miss-hits”.

Instant claim 12 is taught by claims 8-10 of ‘647 similarly to that of instant claim 1, and is rejected using identical logic.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175





						/WILLIAM L BASHORE/                                                                Supervisory Patent Examiner, Art Unit 2175